In the

United States Court of Appeals
               For the Seventh Circuit

No. 07-3137

F REDERICK M OORE and T OMMIE G RADY
as Co-Administrators and Personal Representatives
of the Estate of F REDERICK G RADY,
                                    Plaintiffs-Appellants,
                             v.

D ONALD T ULEJA, D EMETRIUS W ILLIAMSON,
JOSEPH P ALMSONE, and D ENNIS B OYLE,

                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 04 C 2545—Ruben Castillo, Judge.



      A RGUED M AY 29, 2008—D ECIDED O CTOBER 6, 2008




 Before C UDAHY, P OSNER and T INDER, Circuit Judges.
  C UDAHY, Circuit Judge. On the evening of April 8, 2003,
Frederick Grady was involved in a major traffic accident.
Although Grady escaped without serious injury, his van
rolled over on its side and was severely damaged. Later
that night, Grady was arrested when he trespassed on the
2                                               No. 07-3137

private lot where his damaged van was being held. He
was taken to a Chicago police station and placed in a
holding cell. In the early morning hours of April 9, 2003,
Grady was found unconscious and unresponsive in his
cell. Attempts by paramedics to revive Grady were unsuc-
cessful, and Grady tragically died. An autopsy conducted
by the Cook County Office of the Medical Examiner
concluded that Grady had suffered a fatal heart attack.
  Although the autopsy concluded that Grady died from
natural causes, injuries found on Grady’s body raised
suspicion in the minds of his family and friends. They
believe that Grady had been beaten in his cell by jail
personnel and that this beating precipitated the fatal
heart attack. The plaintiffs, co-administers of Grady’s
estate, brought this suit under 42 U.S.C. § 1983, claiming
that the defendant police officers and jail personnel
deprived Grady of his rights under the Fourth and Four-
teenth Amendments by using excessive force and denying
him medical care.
  The case was tried before a jury. The trial lasted seven
days; the jury heard all of the plaintiffs’ evidence and
returned a verdict in favor of the defendants in just over
an hour. The plaintiffs made a motion for a new trial but
the district court denied the motion, noting that the jury’s
verdict was reasonable in light of the “weak liability case”
presented by the plaintiffs. The plaintiffs now appeal the
denial of their motion for a new trial. We A FFIRM .
No. 07-3137                                              3

                            I.
  Grady was involved in two separate car accidents on
April 8, 2003. The first was relatively minor. The second,
which occurred at roughly 6:30 p.m., was more serious. In
that accident, Grady’s van crossed out of its lane and
struck another vehicle, causing both vehicles to flip over.
Officer Andrew Lucca of the Chicago Police Department
responded to the scene, as did paramedics Renee
Sanchez and John Kaveney. Grady was wearing his seat
belt and escaped the crash with only minor bumps and
bruises. He initially refused medical treatment and
refused to be taken to the hospital. Grady, who worked as
a carpenter, told Sanchez that he had to go back to get his
carpentry tools out of his van. Sanchez warned Grady that
he should stay away from the van because “there was
broken glass and stuff.” Despite the warning, Grady
reached into the van, cutting his right hand rather
seriously in the process. The paramedics bandaged
Grady’s hand—a fact that they recorded in their log—and
replaced the dressing once more after Grady bled through
the first bandage. Grady again refused to be taken to
the hospital. Instead, he was released.
  At 8:45 p.m. that evening, Grady trespassed on the lot
where his van was being stored in an attempt to retrieve
his tools. The lot owner called the Chicago Police Depart-
ment. Officers Leo Morales and Luis Garza arrived at the
scene and arrested Grady. As Officer Morales placed
Grady in handcuffs, he noticed the bandage on Grady’s
hand. Officers Morales and Garza confiscated Grady’s
tools and took him back to the station. They handcuffed
4                                              No. 07-3137

Grady to a bench in the police station while they filled
out the arrest report. At that point, Officer Garza noticed
the bandage and asked Grady what had happened. Grady
told him that he had a car accident but did not elaborate;
Grady also declined medical assistance. The arrest report,
which focused on the facts surrounding the alleged
criminal trespass, did not mention the injury to Grady’s
hand.
   Officers Morales and Garza then uncuffed Grady and
turned him over to lockup personnel. There was a strict
policy against handcuffs in the lockup, and Officer
Morales stated that he took the handcuffs with him. Grady
was processed by Officer Donald Tuleja, who did a quick
medical check of Grady while he sat behind a desk. He did
not observe any active bleeding, and Grady denied that he
needed medical care. The intake report did not note
the bandage on Grady’s hand. Palmsone took Grady’s
photograph; Williamson took his fingerprints. The photo-
graph reveals that Grady had no injuries to his head when
he entered the jail. Although neither Palmsone nor Wil-
liamson noticed the bandage on Grady’s hand, no finger-
print was taken of Grady’s right hand. Grady was ap-
parently cooperative with jail personnel, who allowed
him to make a phone call. Grady called his longtime
companion, Kathryn Tierno, and told her that he was “very
concerned about his tools.” Grady was then walked to
his cell, which contained a toilet, a sink and a metal
bench. Robert Gonzales, who was in the cell next to
Grady, saw Grady being taken to his cell and noticed the
bandage on his hand.
No. 07-3137                                             5

   Personnel at the jail made rounds of the lockup every
fifteen minutes. Grady was calm and courteous. On one
occasion, Grady asked Williamson about his tools.
Palmsone, who made the majority of rounds, said that
Grady slept most of the night. Gonzales, who was in the
cell next to Grady, remembered hearing nothing but
coughing and snoring coming from Grady’s cell. When
Palmsone made his rounds at 1:30 p.m., he noticed Grady
sitting up on his bench. Approximately ten minutes later,
Gonzales stated that he heard a “thump” in Grady’s cell
followed by silence. When Palmsone made his rounds at
approximately 1:45 p.m., he found Grady unconscious
and unresponsive on the floor of his cell. Palmsone ran to
get Officer Tuleja, who called Sergeant Dennis Boyle and
Captain Raymond Miller for help. A log reflects that the
fire department and paramedics were called at 1:45 p.m.
Sanchez and Kaveney arrived to find Grady in a state
of cardiac arrest on the cell floor. They were unable to
resuscitate him. Grady was taken to the hospital, where
he was pronounced dead. An autopsy conducted by
Dr. Eupil Choi determined that Grady had died naturally
of a heart attack. The autopsy also revealed that Grady
had a number of injuries to his body, including a hand
laceration, two abrasions on his head and scrapes on his
wrist and neck. Sergeant Boyle examined the cell and
found no signs of struggle; investigators from the office
of internal affairs arrived later and also examined the
cell. They too found no evidence of wrongdoing.
  The plaintiffs filed this action under 42 U.S.C. § 1983
action on April 8, 2004. They alleged that Williamson and
Palmsone used excessive force on Grady, that Officer
6                                                  No. 07-3137

Tuleja failed to intervene and that Sergeant Boyle and
Captain Miller denied Grady medical care. The plaintiffs
also alleged that Officers Morales and Garza had arrested
Grady without probable cause.1 The plaintiffs’ theory was
that Grady angered Palmsone and Williamson by con-
stantly complaining about his tools. Palmsone and Wil-
liamson had finally “snapped,” striking Grady—who the
plaintiffs believe was still handcuffed—with a baton. As
Grady raised his hands to defend himself, the baton
lacerated his hand and the force of the blow knocked the
handcuffs into Grady’s wrists and against his head,
causing abrasions. The plaintiffs claim that Officer Tuleja
saw the beating take place but failed to intervene. Further,
they claim that Sergeant Boyle and Captain Miller
delayed calling the paramedics until after the defendants
had finished cleaning the cell and concealing evidence
of the use of excessive force.2 The plaintiffs’ case focused
almost entirely on inferences based on the nature of the
injuries found on Grady’s body; they claimed that the
only reasonable medical conclusion was that Grady had
been struck with a blunt object in his cell.
  The jury trial lasted seven days. The jury heard testimony
from almost all of the individuals who came into contact



1
  The district court granted summary judgment in favor of
Officers Morales and Garza. The plaintiffs do not appeal this
decision.
2
  During the trial, the district court granted judgment as a
matter of law as to Captain Miller. The plaintiffs do not appeal
this decision.
No. 07-3137                                                    7

with Grady that day, including Officer Morales, Officer
Garza, Officer Tuleja, Palmsone, Williamson and Gonza-
les. They all denied that any wrongdoing had taken place.
Dr. Choi, who conducted the original autopsy of Grady,
testified at trial that he believed that Grady’s death was
natural. The plaintiffs retained Dr. Michael Kaufman to
reexamine Dr. Choi’s work but, after conducting his own
autopsy, Dr. Kaufman also concluded that Grady’s death
was natural. The plaintiffs’ case was based almost entirely
on testimony of Dr. Besant-Matthews, who did not have an
opportunity to examine Grady’s body but reviewed the
medical evidence in the case. The jury returned a verdict in
favor of the remaining defendants in a little more than an
hour. The plaintiffs moved for judgment as a matter of law
under Rule 50(b) or a new trial under Rule 59(a) but the
district court denied the motions. The plaintiffs now appeal
the denial of their post-trial motions.3


                               II.
   The plaintiffs argue that the district court erred in
denying their motion for a new trial under Rule 59(a). See
F ED. R. C IV. P RO . 59(a). We review the denial of a motion
for a new trial for abuse of discretion. See Kapelanski v.
Johnson, 390 F.3d 525, 530 (7th Cir. 2004). “A party seeking
to reverse a district court’s denial of a motion for a new


3
  We decline to review the denial of the Rule 50(b) motion
because the plaintiffs did not file a motion for directed verdict
before the jury returned its verdict. See Van Bumble v. Wal-Mart
Stores, Inc., 407 F.3d 823, 827 (7th Cir. 2005).
8                                                   No. 07-3137

trial bears a particularly heavy burden.” Smith v. Northeast-
ern Ill. Univ., 388 F.3d 559, 569 (7th Cir. 2004). A verdict
will be set aside as contrary to the manifest weight of the
evidence only if “no rational jury” could have rendered
the verdict. See King v. Harrington, 447 F.3d 531, 534 (7th
Cir. 2006). Jury verdicts deserve particular deference in
cases with “simple issues but highly disputed facts.” Latino
v. Kaizer, 58 F.3d 310, 314 (7th Cir. 1995). We conclude
that there was a reasonable basis for the jury’s verdict in
this case.
  We begin with the common ground. Each of the medical
experts that testified at trial (Dr. Choi, Dr. Kaufman and
Dr. Besant-Matthews) diagnosed Grady with severe
valvular heart disease. Dr. Choi and Dr. Kaufman also
diagnosed him with severe coronary atherosclerosis. All
of the experts agreed that these conditions had gone
undiagnosed and were already very advanced. Thus, the
parties agree that Grady suffered a fatal heart attack.
  The disputed issue concerns the trigger for the heart
attack. Dr. Kaufman and Dr. Choi both testified that
Grady died a natural death. Grady already suffered from
two serious heart diseases that were highly advanced. Any
stress he experienced, whether physical or emotional,
would increase the likelihood of a fatal heart attack.4



4
  The plaintiffs insist that Dr. Kaufman violated a pre-trial
ruling when he stated that Grady had a stressful day. Some
background is in order here. Before trial, the plaintiffs intended
to have Dr. Besant-Matthews testify that Grady, who carried his
                                                    (continued...)
No. 07-3137                                                     9

Indeed, Grady could have suffered the heart attack without
any apparent triggering event at all. Many individuals
who suffer from this type of advanced heart condition
simply die in their sleep. Dr. Kaufman emphasized that
Grady was “living on borrowed time” and could have
simply “dropped dead suddenly and unexpectedly.” Dr.
Besant-Matthews, however, testified that the nature of
the injuries to Grady—a hand laceration, two head abra-
sions and scrapes on his wrists—indicated that all of the
injuries occurred at the same time and that Grady had
most likely been beaten with a baton by jail personnel.
  We turn first to the hand laceration. The plaintiffs assert
that this injury was sustained while Grady was fending
off the alleged attack in the cell. But they face an uphill
battle in their attempt to prove that there is no reasonable



4
  (...continued)
own drum set to blues concerts and worked long hours as a
carpenter, was better able to endure the stress of an accident and
an arrest than an average person would be. The defendants
moved to bar this line of questioning. The district court agreed,
ruling that “no one can testify about what was stressful to Mr.
Grady.” The essence of this ruling was that, while the experts
could discuss stress in general, they could not speculate about
whether Grady had a particular resistance to stress.
  Our review of the transcripts makes clear that when Dr.
Kaufman testified that the accidents and arrest were stressful to
Grady, he meant that such events would have been stressful to
anyone. Indeed, when asked by defense counsel whether he was
“speculating that these issues caused stress to Mr. Grady,” Dr.
Kaufman responded, “Any one, yes.”
10                                                  No. 07-3137

basis to conclude otherwise. Paramedics Sanchez and
Kaveney both testified at trial that they were present when
Grady injured his hand reaching into his van and their
log reflects that they treated this wound at the scene of the
accident. Officers Garza and Morales, as well as fellow
arrestee Gonzales, testified that they saw the bandage on
Grady’s hand before he entered his cell.5 Nevertheless,
the plaintiffs argue that this testimony may be disregarded
because it is contrary to “indisputable” laws of nature. See,
e.g., Kansas City Pub. Serv. Co. v. Shepard, 184 F.2d 945, 947
(10th Cir. 1950). They contend that Grady could not
have cut himself on broken glass because the autopsies
revealed “bridging,” or intact intermediate tissue, in the
hand laceration. Bridging is a common sign of blunt
force trauma, and the plaintiffs claim that it is fundamen-
tally inconsistent with the defendants’ theory that Grady
cut his hand on a sharp object. Contrary to the plaintiffs’
assertions, however, Sanchez and Kaveney never claimed
to have seen exactly how Grady’s hand was “cut.” Sanchez
testified that “the doors were bent because of the acci-
dent” and that Grady “either grabbed the door or
grabbed something on the seat and cut his hand.” When
pressed on this question, Sanchez stated, “All I know is
that Mr. Grady went to his car . . . and he went to reach


5
  The plaintiffs argue that Gonzales contradicted himself on this
point. Specifically, they note that Gonzales testified that he saw
the bandage on Grady’s hand but later testified that Grady did
not appear injured. This semantic argument hinges on the
meaning of “injury.” The extent to which Gonzales was
actually impeached on this point was for the jury to determine.
No. 07-3137                                                    11

for something, [and] ended up cutting himself.” This
testimony is thus consistent with that of Dr. Kaufman,
who testified that the hand laceration could have
resulted from moving the hand over a fixed, jagged
object—like the bent metal door of the van. Because we
cannot determine exactly how Grady’s hand was lacerated,
we cannot say Sanchez’s testimony was contrary to the
“indisputable” laws of nature.6 Thus, there is a reasonable
basis in the record for the conclusion that Grady’s hand
was injured at the scene of the accident.
  We turn now to the head abrasions. It is undisputed that
Grady sustained these injuries while he was in police
custody; photographs taken when Grady was originally
processed revealed no visible injuries to his head. All of
the medical experts agreed that the head abrasions were
minor: there was no evidence of fractures, trauma or
hemorrhaging. There was also very little bleeding, which
suggested to all of the experts that the abrasions occurred
around the time of death. Dr. Besant-Matthews theorized
that the abrasions were defensive wounds sustained
during the alleged beating. He claims that the force of
the baton blow must have knocked Grady’s handcuffs
into his head. As numerous witnesses testified, however,
Grady was not wearing handcuffs at the time. Officer


6
  The plaintiffs also argue that the lack of clotting in the wound
indicates that it could not have been sustained seven hours
earlier. But both Dr. Kaufman and Dr. Choi concluded that
Grady received the bandage at least an hour before his
death, and Dr. Kaufman concluded that the injury had been
sustained at the scene of the accident.
12                                                  No. 07-3137

Morales specifically remembers taking his handcuffs
with him, and there was a strict policy against handcuffs
in the lockup. Dr. Kaufman testified that Grady had most
likely fallen unconscious and struck his head—first on the
corner of the metal bench and then on the ground. 7 This
testimony is consistent with the testimony of Gonzales,
who was in the cell next to Grady and claimed that he
never heard a struggle in Grady’s cell, only a loud
“thump” followed by silence. Dr. Kaufman’s testimony, as
corroborated by Gonzales, provides a reasonable basis
for the jury to have concluded that the head abrasions
occurred as Grady fell to the floor after the heart attack.
  Finally, we turn to the scrapes on Grady’s wrists. Dr.
Besant-Matthews concluded that these scrapes were also
sustained during the alleged beating, when the baton
blows forced the handcuffs into Grady’s wrists. As we
have already explained, however, there is no evidence
that a beating took place and no evidence that Grady
was in handcuffs at the time. Dr. Kaufman testified that the
scrapes likely occurred while Grady was handcuffed to
the bench in the police station. For all we know, the



7
  The plaintiffs claim that Dr. Kaufman contradicted himself on
this point. In fact, Dr. Kaufman originally assumed that Grady
had received the head abrasions during the car accident. When
he learned that the two abrasions were sustained in the cell, he
was initially skeptical that they could have resulted from a fall.
When he learned that there was a metal bench in the cell,
however, Dr. Kaufman concluded that the two abrasions
could have been incurred during one fall.
No. 07-3137                                                13

scrapes could have been sustained during the car accident.
This argument provides no basis for a new trial.
  We do not overturn jury verdicts lightly. All of the
plaintiffs’ evidence was presented to a jury over the
course of a seven-day trial. Our role is a narrow one: we
must simply determine whether a “reasonable basis exists
in the record to support the verdict.” Trzcinski v. American
Cas. Co., 953 F.2d 307, 315 (7th Cir. 1992). The testimony
given by the police officers, jail personnel, paramedics
and, most importantly, his fellow arrestee established
that Grady was not beaten in his cell. This testimony
was corroborated by two medical experts who had per-
formed full autopsies of Grady’s body, Dr. Choi and Dr.
Kaufman. Given the speculative nature of the plaintiffs’
theory in this case, the record certainly provides a rea-
sonable basis for the jury’s decision.


                             III.
  The plaintiffs also argue that defense counsel made
inappropriate remarks at closing argument that require
reversal. When explaining that the City of Chicago would
indemnify the defendants in the event that they could not
pay damages, defense counsel made the following state-
ment: “The city is not a random amorphous entity. It’s you.
We’re talking about tax dollars here.” Closing remarks
that appeal to jurors’ pecuniary interests as taxpayers
are, of course, generally improper. Cf. United States v.
Schimmel, 943 F.2d 802, 806 (7th Cir. 2001).
 But the plaintiffs did not object to this statement at trial.
While the plain error doctrine is often applied in criminal
14                                                 No. 07-3137

cases; it is rarely applied in civil cases. See Stringel v.
Methodist Hosp. of Ind., Inc., 89 F.3d 415, 421 (7th Cir. 1996).
Plain error is only available in civil cases if a party can
demonstrate that: (1) exceptional circumstances exist;
(2) substantial rights are affected; and (3) a miscarriage
of justice will occur if plain error review is not applied.
See, e.g., Estates of Moreland v. Dieter, 395 F.3d 747, 756 (7th
Cir. 2005). Because the plaintiffs have made no at-
tempt—either in their briefs or at oral argument—to show
that these elements have been satisfied, we decline to
review for plain error. See Ammons-Lewis v. Metro. Water
Reclamation Dist., 488 F.3d 739, 744 (7th Cir. 2007).


                              IV.
  For the foregoing reasons, the decision of the district
court is A FFIRMED.




                             10-6-08